DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2, 4-10, 12-15, and 17-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.
	Specifically, Silva (US 2013/0133591) discloses a pet leash and a pet leash assembly, comprising a handle portion (figure 1) comprised of a fabric tube (paragraph 0026) having a total handle length (figure 1), wherein the fabric tube has an end that forms a loop having a first side, a second side, and a distal end (figure 1).
	Bagetta (US 4,745,883) teaches an elastic member (figure 3) disposed inside a fabric tube (figure 3) having a rest length that is shorter than a total handle length.
	Derr (US 2016/0208835) teaches a sliding cinch member (figure 1), wherein a cinch passage is configured to frictionally engage a first and a second side of a loop (figures 1-4) and to slide along the first and second sides of the loop when pushed (figures 1-4).
	Reiber (US 6,081,925) teaches a sliding cinch member formed of a first body portion and a second body portion, each body portion being made of a non-rigid material (figure 2A).
	Wolff (US D354,760) teaches a cinch member formed of a first body portion and a second body portion, each of the portions being flat and having a back, the portions being arranged back to back, the portions being joined together at a first location and a second location, the locations being on opposing sides of a middle section of the sliding cinch member (figures 1-6) in which the first and second body member are not joined wherein a cinch passage is formed in the middle section between the body portions (figures 5-6), the cinch member disposed over a loop such that the first side and the second side of the loop pass through the cinch passage (figures 2-6), further wherein the cinch member has a first extension on a first side of the cinch passage where the two body portions are joined together, a second extension on a second side of the cinch passage opposite the first side of the cinch passage where the two body portions are joined together, wherein the first extension extends outward from the second location in an opposite direction from the first extension, wherein the first and second extensions are each flat and coplanar with each other (figures 2-6).
	However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the first body portion and the second body portion in the middle section are moved apart by moving the first and second sides of the cinch passage toward each other; the cinch passage having a first curved side and a second curved side opposite the first curved side, the first and second curved sides being curved in a direction along the cinch passage; and wherein the first and second locations where the first and second body portions are joined together are both proximate to one of a top or a bottom edge of the middle section such that the middle section of the cinch passage is operable to open wider than the one of the top or bottom edges where the first and second body portions are joined together, and wherein the cinch passage at an opposite one of the top or bottom edges where the first and second body portions are joined together is operable to open wider than the middle section of the cinch passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647